 


109 HR 1620 IH: Faster FOIA Act of 2005
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1620 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. Sherman (for himself and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To establish the Commission on Freedom of Information Act Processing Delays. 
 
 
1.Commission on Freedom of Information Act Processing Delays 
(a)Short titleThis Act may be cited as the Faster FOIA Act of 2005. 
(b)EstablishmentThere is established the Commission on Freedom of Information Act Processing Delays (in this Act referred to as the Commission) for the purpose of conducting a study relating to methods to help reduce delays in processing requests submitted to Federal agencies under section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act). 
(c)Membership 
(1)In generalThe Commission shall be composed of 16 members of whom— 
(A)3 shall be appointed by the chairman of the Committee on the Judiciary of the Senate; 
(B)3 shall be appointed by the ranking member of the Committee on the Judiciary of the Senate; 
(C)3 shall be appointed by the chairman of the Committee on Government Reform of the House of Representatives; 
(D)3 shall be appointed by the ranking member of the Committee on Government Reform of the House of Representatives; 
(E)1 shall be appointed by the Attorney General of the United States; 
(F)1 shall be appointed by the Director of the Office of Management and Budget; 
(G)1 shall be appointed by the Archivist of the United States; and 
(H)1 shall be appointed by the Comptroller General of the United States. 
(2)Qualifications of congressional appointeesOf the 3 appointees under each of subparagraphs (A), (B), (C), and (D) of paragraph (1)— 
(A)at least 1 shall have experience in submitting requests under section 552 of title 5, United States Code, to Federal agencies, such as on behalf of nonprofit research or educational organizations or news media organizations; and 
(B)at least 1 shall have experience in academic research in the fields of library science, information management, or public access to Government information. 
(d)StudyThe Commission shall conduct a study to— 
(1)identify methods that— 
(A)will help reduce delays in the processing of requests submitted to Federal agencies under section 552 of title 5, United States Code; and 
(B)ensure the efficient and equitable administration of that section throughout the Federal Government; and 
(2)examine whether the system for charging fees and granting waivers of fees under section 552 of title 5, United States Code, needs to be reformed in order to reduce delays in processing requests. 
(e)ReportNot later than 1 year after the date of enactment of this Act, the Commission shall submit a report to Congress and the President containing the results of the study under this section, which shall include— 
(1)a description of the methods identified by the study; 
(2)the conclusions and recommendations of the Commission regarding— 
(A)each method identified; and 
(B)the charging of fees and granting of waivers of fees; and 
(3)recommendations for legislative or administrative actions to implement the conclusions of the Commission. 
(f)Staff and administrative support servicesThe Comptroller General of the United States shall provide to the Commission such staff and administrative support services, including research assistance at the request of the Commission, as necessary for the Commission to perform its functions efficiently and in accordance with this section. 
(g)InformationTo the extent permitted by law, the heads of executive agencies, the Government Accountability Office, and the Congressional Research Service shall provide to the Commission such information as the Commission may require to carry out its functions. 
(h)Compensation of membersMembers of the Commission shall serve without compensation for services performed for the Commission. 
(i)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(j)Applicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Commission. 
(k)TerminationThe Commission shall terminate 30 days after the submission of the report under subsection (e). 
 
